Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000153
                                                         15-AUG-2016
                                                         12:13 PM



                          SCWC-15-0000153


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                vs.


      MORELI PAULO TALAMOA, also known as MORELI PAULO,

                Petitioner/Defendant-Appellant. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000153; CR. NO. 13-1-0738)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Moreli Paulo Talamoa,

aka Moreli Paulo’s, application for writ of certiorari filed on
July 1, 2016, is hereby rejected.

          DATED:   Honolulu, Hawai'i, August 15, 2016.

Phyllis J. Hironaka
for petitioner
                /s/ Mark E. Recktenwald


Donn Fudo                      /s/ Paula A. Nakayama

for respondent

                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson